Title: From George Washington to Brigadier General Jedediah Huntington, 16 April 1779
From: Washington, George
To: Huntington, Jedediah



Dear Sir
Head Quarters Middle Brook 16th Apl 1779.

I am favd with yours of the 7th instant, inclosing three different Arrangements of the 2d Connecticut Regt, which vary so materially from each other, and from that sent forward by the Committee of arrangement, that I cannot think either of them sufficiently settled to transmit to the Board of War, that Commissions may be issued. The whole difficulty seems to arise upon the appointment of Lieut. Wolcot to his proper Rank as Captain; in consequence of which the former youngest Captain is to be reduced to Captain Lieut: and here the dispute lays between Capt. Ten Eyk and Capt. Alden. In the arrangement made by the Committee Capt. Ten Eyks Commission bears date the 13th May 1778 and Capt. Aldens the 1st June 1778—In arrangement No. 1 made by the Feild Officers the dates are reversed—in No. 2 they again agree with the Committee. In No. 3 Capt. Alden is left intirely out.
The Rank of Lieut. Taylor is also differently settled in each of the three Arrangements made by the Feild Officers. He is not included by the Committee of Arrangement, and I should be glad to be informed how he comes to be introduced into the Regt now.
The best method that I can devise for doing strict justice to all parties, is for General Parsons—you, and some of the Feild Officers, not connected with the Regiment, to take the matter up, and report such an arrangement to me as shall be agreeable to the principles established for the settlement of Rank, and where you deviate from the arrangement made by the Committee, mention the Reasons—I am of opinion Colo. Butlers promotion must take place from the time of Colo. Meads resignation.
As you have been under a necessity of reducing the Ration of Flour I would have you increase the Ration of Meat and other Articles in proportion rather than pay the difference in Money—This is conformable to a late Resolve of Congress, and will be more really advantagious to the Soldier than money, as he can more readily exchange his overplus in meat for Vegetables and other produce, than purchase them. I am &.
P.S. I return the Arrangements transmitted by you.

